 1
     STEVEN L. DERBY, ESQ. (SBN 148372)
 2   ANTHONY E. GOLDSMITH, ESQ. (SBN 125621)
     DERBY, McGUINNESS, & GOLDSMITH, LLP
 3   300 Lakeside Drive, Suite 1000
     Oakland, CA 94612
 4   Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
 5   sderby@dmglawlawfirm.com

 6   Attorneys for Plaintiff
     GUY JONES
 7

 8   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     ANDREA M. VELASQUEZ, (SBN 249210)
 9   CITY OF SACRAMENTO
     9151 Street, Room 4010
10
     Sacramento, CA 95814-2608
11   Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
12
     Attorneys for the CITY OF SACRAMENTO
13
                                   UNITED STATES DISTRICT COURT
14
                                 EASTERN DISTRICT OF CALIFORNIA
15

16   GUY JONES, an individual,                      CASE NO. 2:17-cv-02046-WBS-AC
17                                                  Civil Rights
                Plaintiff,
18      v.
                                                 ORDER PERMITTING FILING OF FIRST
19   CITY OF SACRAMENTO; and DOES 1 –
                                                 AMENDED COMPLAINT
     100, inclusive,
20
                Defendants.
21

22

23
             GOOD CAUSE BEING SHOWN, it is so ORDERED. Plaintiff will file the First
24
     Amended Complaint no later than one week after the date of this Order.
25

26   Dated: February 7, 2019
27

28
     [PROPOSED] ORDER PERMITTING FILING FIRST
     AMENDED COMPLAINT                               Jones v. City of Sacramento, et al.
     CASE NO. 2:17-cv-02046-WBS-AC
